Title: Will of Ann Eppes Harris, [1777]
From: Jefferson, Thomas,Harris, Ann Eppes
To: 



[1777]

I Anne Harris of the parish of Southam and county of make the following testamentary disposition of my estate.
First I give to my son Joseph and his heirs four hundred acres of the tract of land whereon I live, meaning that the parcel I some time ago conveied to him by deed shall be reckoned part of the said four hundred acres, and that the residue necessary to make up his complement be laid off adjoining to the said parcel already conveied.
I give to my son Benjamin and his heirs two hundred acres of the same tract to be laid off at the lower end thereof. I give to my son Francis Eppes and his heirs two hundred acres of the same tract to be laid off adjoining to the lands he bought of Henry Skipwith esquire. I give to my son Richard and his heirs two hundred acres of the same tract: but if he dies before age and without a child, I give the same to my sons Edward, Benjamin and Francis Eppes and their heirs equally to be divided among them in severalty. I give to such of my daughters as shall
 not have been married at the time of my death two hundred acres of the same tract to include my dwelling house and the outhouses thereto belonging; which two hundred acres with the houses it is my will they should hold jointly and undivided so long as they live single, and when any of them marries or dies her interest to go over to the others or other remaining alive and single, and on the death or marriage of the last of them, I will that the said two hundred acres go to all my sons and their heirs equally to be divided among them. If on a resurvey of the said tract of land there should be found more or less than twelve hundred acres, I will that the gain or loss be born by the several devisees in proportion to the quantity devised to them respectively.
I confirm to my son Joseph the negro man called Peter which I have delivered to him during my life. I give to my son Edward my negro man Caesar. I give to my son Francis Eppes my negro boy Ludlow. I give to my son Richard my negroe boy Jamey. I confirm to my daughter Mary a negro woman called Jenny and her children whom I had delivered to her during my life. I give to my daughter Anne a negro woman called Rose. I give to my daughter Martha a negro woman called Doll. I give to my daughter Tabitha a negro girl called Nancy. To my son Benjamin and my daughter Sarah I have above given no negroes specifically because they already have some under gifts from their friends, which put them on an equal footing with their brothers and sisters. My horses and the rest of my slaves I give to be equally divided among my children Edward, Benjamin, Francis Eppes, Richard, Mary, Sarah, Anne Martha, and Tabitha; omitting in this bequest my son Joseph, because independently of this my will he is better provided for than his brothers and sisters. The rest of my personal estate, in which I mean to include all emblements and crops, shall be first applied to the paiment of my debts, and the residue thereof equally divided among such of my children as shall not have been married at the time of my death. If any of my children shall die before twenty one years of age and also before marriage I will that the negroes and horses to which they are entitled under this my will shall fall into the residuum of slaves and horses and be divided with them, and that their part of the residuum of personal estate in like manner fall into the residuum of personal estate given to the unmarried children.
Lastly I appoint my sons executors of this my will hereby revoking all other wills by me heretofore made. In witness whereof I have hereto set my hand this day of in the year of our lord one thousand seven hundred and seventy seven.
Signed by the testatrice in our presence, which we attest and subscribe in her presence
 